In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00040-CV
                               __________________

                   IN THE INTEREST OF C.W.S. AND J.S.

__________________________________________________________________

               On Appeal from the County Court at Law
                       Orange County, Texas
                     Trial Cause No. C200272-D
__________________________________________________________________

                          MEMORANDUM OPINION

       Mother and Father appeal from an order terminating their parental rights.1

The trial court found, by clear and convincing evidence, that statutory grounds exist

for termination of Mother’s parental rights to her minor children, C.W.S. and J.S.,

and that termination of Mother’s parental rights would be in the best interest of

C.W.S. and J.S. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (2);

161.003(a). The trial court found, by clear and convincing evidence, that statutory




      1We    refer to the appellants as “Mother” and “Father” and their children by
their initials to protect their identities. See Tex. Fam. Code Ann. § 109.002(d); Tex.
R. App. P. 9.8(b)(2).
                                              1
grounds exist for termination of Father’s parental rights to his minor children,

C.W.S. and J.S., and that termination of Father’s parental rights would be in the best

interest of C.W.S. See id. § 161.001(b)(1)(D), (E), (O), (2). We affirm the trial

court’s judgment terminating Mother’s and Father’s parental rights.

                               MOTHER’S APPEAL

      Mother’s appointed counsel submitted a brief in which counsel contends that

there are no arguable grounds to be advanced on appeal. See Anders v. California,

386 U.S. 738 (1967); In the Interest of L.D.T., 161 S.W.3d 728, 731 (Tex. App.—

Beaumont 2005, no pet.). The brief provides counsel’s professional evaluation of the

record. Counsel served Mother with a copy of the Anders brief filed on her behalf.

This Court notified Mother of her right to file a pro se response, as well as the

deadline for doing so. This Court did not receive a pro se response from Mother.

      We have independently reviewed the appellate record and counsel’s brief, and

we agree that any appeal would be frivolous. We find no arguable error requiring us

to order appointment of new counsel to re-brief Mother’s appeal. Cf. Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgment terminating Mother’s parental rights to C.W.S. and J.S.

      We deny the motion to withdraw filed by Mother’s court-appointed counsel

because an attorney’s duty extends thought the exhaustion or waiver of all appeals.

See Tex. Fam. Code Ann. § 107.016(2)(B); In re P.M., 520 S.W.3d 24, 27 (Tex.

                                          2
2016). Should Mother decide to pursue an appeal to the Supreme Court of Texas,

counsel’s obligations to Mother can be met “by filing a petition for review that

satisfies the standards for an Anders brief.” See In re P.M., 520 S.W.3d at 27-28.

                               FATHER’S APPEAL

                            PERTINENT EVIDENCE

      The Department received a referral alleging neglectful supervision and

physical neglect of C.W.S. by Mother, who had dropped C.W.S. on repeated

occasions and left C.W.S. in the bathtub alone. The referral alleged Mother allowed

C.W.S. to be in contact with Mother’s uncle, who was a registered sex offender, and

her stepfather, who had allegedly sexually abused Mother. In the affidavit in support

of removal, Lana Murphy reported that the family had two previous cases with the

Department concerning mental health, substance abuse and an unsanitary living

environment. Murphy averred that Mother suffers from Cerebral Palsy, ADHD and

schizophrenia, and Mother tested positive on a hair test for Cocaine,

Benzoylecgonine and Cocaine Metabolite. Murphy reported that Father was on

probation for possession of a controlled substance, and Mother and Father had a

history of domestic violence including multiple instances of strangulation offenses.

Based on Murphy’s affidavit reporting the family’s history with the Department, the

presence of escalating domestic violence, parental immaturity, and family




                                         3
instability, the Department was named temporary sole managing conservator of

C.W.S.

      The record shows that shortly after J.S.’s birth, the Department was named

temporary managing conservator of J.S. after receiving a report of neglectful

supervision by Mother, who tested positive for cocaine while pregnant with J.S. In

Angela Wilson’s affidavit in support of removal of J.S., Wilson explained that

Mother and Father failed to comply with a court order requiring J.S. to be drug tested

at birth, and there were concerns regarding the parents’ ability to care for J.S. Wilson

explained the parents had been previously validated for physical neglect of C.W.S.,

who had been diagnosed with failure to thrive due to lack of sufficient nutrients.

Wilson averred that Mother’s cocaine use was still a concern, the parents do not

appear to understand J.S.’s nutritional needs and they had not demonstrated the

ability to provide a safe environment for J.S.

      The Department filed petitions seeking the termination of Mother’s and

Father’s parental rights to their minor children, C.W.S. and J.S. The trial court

conducted a bench trial on the Department’s petition. Wilson, a Department

investigator, testified that J.S. was removed from her parents the week after her

birth. Wilson testified that the Department received a referral concerning Mother’s

drug usage and positive drug screen during pregnancy, which occurred while Mother

and Father were involved in another conservatorship case and resulted in the parents

                                           4
being court ordered to test J.S.’s meconium at birth. Wilson explained that the

parents did not notify the Department about J.S.’s birth or ask the hospital to test

J.S.’s meconium. When Wilson visited with the parents and J.S. at their travel trailer,

she discovered that they were not feeding J.S. an appropriate amount of formula, but

the parents did not seem concerned. Wilson testified that when C.W.S. was removed

from the parents due to concerns about domestic violence and drug usage, C.W.S.

was diagnosed with failure to thrive due to a lack of nutrients.

      Wilson also explained that during a Zoom hearing, she observed Mother

holding J.S. without supporting J.S.’s head, and the trial court had to instruct Mother

to support J.S.’s head. Wilson testified that the day of J.S.’s removal, a doctor

advised the parents to take J.S. to the hospital, but they failed to do so. According to

Wilson, the parents had not demonstrated the ability to independently care for J.S.,

and she was concerned about the parents’ ability to meet J.S.’s medical needs.

Wilson testified that the parents had three prior referrals in 2018, 2019 and 2020,

and the 2018 referral concerned drug use and the physical neglect of Mother’s oldest

child. Wilson further testified that the 2019 referral concerned neglectful supervision

due to Mother’s untreated mental health, but the concerns were ruled out and C.W.S.

was not removed.

      Tiffany Noack, the children’s foster parent, testified that she has had C.W.S.

for twenty months and J.S. for fourteen months. Noack testified that when C.W.S.

                                           5
came into her care he was very small, malnourished, developmentally delayed, and

he was diagnosed with failure to thrive and 13Q interstitial deletion

syndrome. Noack explained that C.W.S. has delayed speech and goes to speech

therapy weekly, and he also has cognitive and motor skill issues, hearing loss and

significant visual impairment. According to Noack, C.W.S. is progressing but is

expected to have a lower-than-average IQ, and the 13Q interstitial deletion syndrome

is a lifelong condition that requires a lot of testing and monitoring because it can

cause future problems. Noack testified that C.W.S. may be unable to independently

care for himself as an adult.

      Noack explained that she was concerned that C.W.S.’s parents disagree with

his diagnosis and believe that the Department made it up to prevent them from

getting custody back, because his parents would not think it was necessary to

continue care for his medical issues. Noack explained that the parents have indicated

that they will move to Louisiana when the case is concluded because the Department

has a vendetta against them. Noack testified that J.S. does not have any medical or

mental health issues, but the day after J.S. was placed in her care, J.S. was

hospitalized for three days for failure to thrive. Noack testified that if the court

terminates parental rights, she intends to adopt the children, and it is not in the

children’s best interest to be in the parents’ home.




                                          6
      Dr. Nisha Amin, a licensed psychiatrist, testified that the Department

contracted with her to conduct psychological evaluations of the parents. Amin

explained Mother reported that she tested positive for cocaine and that this was her

fourth Department intervention. Amin explained that Mother also reported that her

relationship with Father was “rocky” and included a history of drug use. According

to Amin, Mother did not work or have her own transportation, and she denied that

her child had any medical problems. Regarding Mother’s mental assessment, Amin

testified that Mother reported experiencing auditory and visual hallucinations, which

indicated she was having ongoing issues with her schizophrenia.

      Amin explained that due to Mother’s mild mental retardation and second-

grade level in academic functioning, it will be hard for Mother to care for herself,

and Mother will have to rely on someone’s supervision to help her raise her children.

Amin further testified that since Mother reported sexual and physical abuse as a

child, it would be difficult for Mother to rely on her parents for support, and Amin

was concerned about Mother exposing her own child to the same environment. Amin

explained that Mother’s personality patterns include difficulty socializing, odd

patterns of reality testing, anxiety, angry outbursts, passive aggressiveness, lack of

organization, paranoia and delusions, and those patterns distort reality, make it hard

for Mother to meet the needs of her children, who could be traumatized and at risk

for mental health problems.

                                          7
      Amin diagnosed Mother with schizophrenia bipolar type, generalized anxiety

disorder and borderline personality disorder. Amin explained that Mother’s

intellectual and mental health issues contributed to her denial that her child has

serious medical issues. Amin testified that Mother needs psychiatric aid, including

medications, which Mother has failed to consistently take, and Mother used drugs

like marijuana to treat her symptoms. Amin explained that Mother needs ongoing

help and supervision for herself before she can competently care for a child, which

she has never independently been able to do.

      Concerning his evaluation of Father, Amin explained that Father reported

Mother to the Department because C.W.S. was in an unstable home with Mother,

who was pregnant. According to Amin, Father could not identify that C.W.S. had

any development delay, which the Department obviously reported. Amin testified

that Father reported that he stopped taking drugs in March 2018 when he was

charged with possession of a controlled substance and stopped drinking alcohol six

months ago. Amin explained that Father has a low average range of intelligence,

academically functions at a seventh-grade level and has a mild mental disorder.

Amin diagnosed Father with ADHD and adjustment disorder with depressed mood.

Amin opined that counseling and parenting education was vital for Father to have

the capacity to care for C.W.S.’s needs. According to Amin, in a situation where

both parents have mental health issues, the parents’ mental health needs can override

                                         8
their ability to care for a child. Amin testified that reunification was possible if

Father could meet and sustain the Department’s directives, as well as financial

independence and sobriety. On cross-examination, Amin explained that to be able

to effectively care for her children, Mother would have to seek mental health

treatment, take medication, have a very good support system and be supervised

daily. According to Amin, Father would also need a support system to raise the

children.

      Georgia Williams, a licensed professional counselor, testified that she

counseled Mother and Father. Williams testified that the parents told her that the

Department became involved after they got in a fight over the phone and Mother

took C.W.S. to her mother’s home. Williams explained that the parents reported

Father called the Department because Mother had C.W.S. in a home with her brother,

a registered sex offender, and her stepfather, who Mother claimed had sexually

abused her. Williams testified that Mother reported that she tested positive for

cocaine while pregnant, and the Department removed C.W.S. and the baby upon

birth. Williams also testified that Father reported that Mother could not read and had

gotten the numbers mixed up on the bottles, and he had to quit his job to help Mother

and depended on his family for financial support. According to Williams, Mother

reported that she was not taking her medications because Father said it makes her a

zombie.

                                          9
      Williams explained that during her visits with Mother and Father, the parents

reported they had completed some parenting and drug classes and that they were

working with the Department to get their children back. Williams testified that the

parents planned to move to Louisiana where they had family support to care for the

children, but they felt like the Department had a grudge against them. Williams

explained that during their visits, the parents never acknowledged any deficits in

their parenting or that they had learned anything from the classes the Department

was requiring them to take. Williams also explained that the parents did not appear

to benefit from the counseling sessions, and she discharged them due to a lack of

progress.

      Williams testified that she did not recommend placing the children back with

the parents because Mother was unable to care for the children without constant

supervision, and Father could not provide the amount of required supervision while

trying to work. Williams further testified that Father was co-dependent on Mother,

and it was difficult to isolate whether he could care for the children. According to

Williams, the parents were unable to demonstrate progress in providing a stable

home for their children.

      Randi Frazee, a Department caseworker, testified that during her brief

involvement with the case, the parents were being moderate in their compliance with

the Department’s Service Plan. According to Frazee, although the parents had

                                        10
completed some of their services, they had not demonstrated behavior changes.

Frazee testified that she visited the parent’s home on three occasions, and the home

had roaches and bed bugs and no hot water at times. Frazee also explained that she

had concerns that Mother was not taking her medications and that the parents were

unable to provide the necessary paperwork to maintain their food stamps.

      Lana Murphy, a Department investigator, testified that she investigated a

report regarding concerns that Mother had C.W.S. in an unsanitary home and of

possible sexual abuse. Murphy testified that she investigated Mother’s parents’

home, which was cluttered and had an abandoned, partially filled pool. Murphy

explained that Mother reported that she was in a domestic violence relationship with

Father and planned to get a divorce, and Mother made a police report alleging that

Father had choked her on several occasions and wanted her to drown C.W.S. Murphy

testified Mother was pregnant and tested positive for cocaine and C.W.S. also tested

positive for cocaine. Murphy also testified that Mother’s brother, who stayed at the

home, had prior sexual abuse allegations, but Mother claimed her brother had no

contact with C.W.S. Murphy explained that due to Department involvement, Mother

did not have custody of her two other children, and Mother had a history of drug use,

unsanitary living conditions and unstable mental health.

      Murphy also explained that Father was concerned about C.W.S. due to the

conditions of Mother’s parents’ home and the possible caregivers. Murphy testified

                                         11
that Father reported being on probation for a possession charge, and he denied all

claims of domestic violence, but other people confirmed that Father was abusive,

including his mother. Murphy explained that Mother eventually dropped the charges

against Father and moved back in with him. Murphy testified that she believed

C.W.S.’s physical or emotional wellbeing was in danger and that Mother had

knowingly placed or allowed C.W.S. to remain in conditions or surroundings which

endangered his physical or emotional wellbeing. Murphy also testified that by testing

positive for cocaine during her pregnancy, Mother abused her unborn child, and the

fact that C.W.S. tested positive for cocaine shows that Mother exposed C.W.S. to

conditions which endangered his physical or emotional wellbeing. Murphy further

testified that the allegations that Father committed domestic violence raised concerns

that Father exposed C.W.S. to an unreasonable risk of physical or emotional

wellbeing.

      Beth Green, a Department caseworker, testified that she was the main

caseworker for C.W.S. and J.S. Green testified that Mother and Father indicated they

understood the tasks and goal of their Family Service Plans. Green explained that

Mother failed to comply with her Family Service Plan by failing to maintain suitable

and appropriate housing, attend prenatal appointments, demonstrate that she learned

an adequate amount of skills from the parenting course to alleviate the Department’s

concerns, maintain      an appropriate support system, comply with the

                                         12
recommendations from her psychological and psychiatric evaluations, and manage

her medication. Green testified that Mother had positive hair follicle tests in May

2020 during the investigation of C.W.S. and in September 2020 after completing an

outpatient drug assessment, and the Department determined that the second test

demonstrated new use and requested Mother complete a new drug assessment.

According to Green, Mother has had negative drug tests since September 2020.

      Green also explained that Father failed to comply with his Family Service

Plan by failing to maintain financial stability and stable housing, demonstrate that

the usage of the skills learned in the parenting course, and attend counseling and

demonstrate the ability to address the issues that led to C.W.S.’s removal. Green

testified that the parents were living together before C.W.S. and J.S. were removed

and diagnosed with failure to thrive and that Father was dismissive of C.W.S.’s

medical conditions. Green further testified that Father failed to demonstrate he could

care for the children and be the protective parent and adequately supervise Mother

and was dismissive of Mother taking her medications.

      According to Green, Mother and Father knowingly placed or allowed C.W.S.

and J.S. to remain in conditions and surroundings that endangered their physical and

emotional wellbeing, and both parents engaged in conduct or knowingly placed the

children with persons who engaged in conduct which endangered the physical or

emotional wellbeing of the children. Green testified that she believes the parents

                                         13
have a mental or emotional illness or mental deficiency that renders them unable to

provide for the physical and emotional needs of their children until the children are

eighteen years old. Green further testified that it was in the best interest of the

children that Mother’s and Father’s parental rights be terminated so the children

could be adopted and C.W.S. could continue to get the medical care he needs.

      Mother testified that she understood the Department removed C.W.S. because

she alleged that Father hurt her and because she and C.W.S. had drugs in their

system. Mother testified that she went over her Family Service Plan with the

Department and worked on her plan. Mother explained that she receives disability

because she has cerebral palsy and Hirschsprung’s disease, but when C.W.S. was

removed she was not getting disability because Father made too much money.

Mother testified that she could care for the children because she is receiving

disability and food stamps and financial support from Father’s parents. Mother also

explained that she was concerned about C.W.S.’s weight because he did not want to

eat, but she did not notice anything else of concern. Mother testified she tried to

notify the Department about J.S.’s birth, and she asked the hospital about testing

J.S.’s meconium.

      According to Mother, she provided stable housing, successfully completed

counseling, and is no longer arguing with Father. Mother explained that if the

children were returned, she planned to put them in daycare and move to Louisiana

                                         14
to have the support of Father’s family. Mother also explained that she is currently

taking her medications and plans to continue to do so with Father’s support, and she

has demonstrated that she can stay drug free. Mother testified that it was not in the

children’s best interest to terminate her parental rights. Mother explained that she

has two sons who live with their fathers, and the Department was involved with one

of her sons due to her use of cocaine.

      Father testified that he called the Department about C.W.S. because he felt

that C.W.S. was in danger being at Mother’s parents’ home. Father explained that

Mother’s brother was a sex offender and her stepfather had molested her. Father

denied any claims of domestic violence, which Mother recanted. Father also testified

that he did not know how Mother tested positive for drugs because they had quit

using drugs after he got arrested for possession of drugs and unlawfully carrying a

weapon and was placed on probation for possession of a controlled substance.

According to Father, Mother had problems with drugs when C.W.S. was born.

Father explained that he did not think they underfed C.W.S. and that C.W.S. was

fine. Father also explained that he was aware of C.W.S.’s condition and needs, but

he wanted to get another doctor’s opinion. According to Father, he planned to return

to work, send C.W.S. to daycare, and take C.W.S. to his doctor appointments.

      Regarding J.S., Father testified that he stayed home during the short time they

had her, and they did not underfeed J.S., and she was progressing like C.W.S. had

                                         15
done. Father explained that they fed J.S. every three to four hours and when she

cried, but J.S. had a problem with spitting up frequently. Father also explained they

had plenty of formula for J.S., and his mother, stepfather, and a friend provided them

with support. According to Father, he maintained stable housing and did what he

needed to financially support the household, and he intends to return to work. Father

testified that he needs to fix the hot water, but it is not a big deal because he has

access to hot water at the trailer park’s shower house. Father also testified that he

still has a roach problem.

      Father explained that he intends to move to Louisiana where he has family

and find or build a house. According to Father, he completed two parenting courses

and learned how to take care of the children and run a household. Father testified

that he also went to two counselors, Williams and Manning, and Manning helped

him deal with getting through his depression about this situation. Regarding

Mother’s mental health, Father explained that she is a slow learner and has “freak

out moments” when she gets stressed, and he helps her calm down. Father also

explained that he encourages Mother to take her medication and encourages her to

get her medication adjusted at times. Father testified that he intends to remain

married to Mother, take care of the children, and never leave the children

unsupervised with Mother. Father further testified that he thinks Mother was a great

mom before the Department became involved.

                                         16
      Dorothy Stanley, the guardian ad litem for the children, testified that the

parents were both caring for C.W.S. when he was failing to thrive, and the feeding

issue came up again when J.S. was removed. Stanley testified that Mother and Father

knowingly placed or allowed the child to remain in conditions or surroundings which

endangered their physical or emotional wellbeing. Stanley explained that Father

allowed Mother to care for and improperly feed the baby, which caused weight loss

and failure to thrive. Stanley also testified that Mother and Father engaged in conduct

or knowingly placed the children with persons who engaged in conduct which

endangered the physical or emotional wellbeing of the children. According to

Stanley, Father left Mother in charge of the children knowing that she is not capable

of caring for a young child. According to Stanley, Father had isolated Mother, called

the shots, allowed Mother to primarily care for the children, and endangered the

children by not intervening and seeing to their proper care. Stanley testified that it

was in the best interest of the children to terminate Mother’s and Father’s parental

rights because the children will not be safe with the parents, who are not equipped

to raise the children. Brennon Mitchell, the attorney ad litem for the children, advised

the court that although he believed that it may be in the children’s best interest to

terminate Father’s parental rights, he did not recommend termination because he did

not know if there was clear and convincing evidence supporting a predicate statutory

ground for termination of Father’s parental rights.

                                          17
      The trial court found that clear and convincing evidence supported three

predicate statutory grounds for terminating Mother’s and Father’s parental rights and

that termination of Mother’s and Father’s parental rights was in the best interest

of C.W.S. and J.S. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (2). The

trial court also found by clear and convincing evidence that Mother has a mental or

emotional illness or a mental deficiency that renders her unable to provide for the

children’s needs until their eighteenth birthday. The trial court appointed the

Department as the permanent managing conservator of C.W.S. and J.S.

                                     ANALYSIS

      In four issues, Father challenges the legal and factual sufficiency of the

evidence supporting the best-interest finding and the termination grounds specified

in sections 161.001(b)(1)(D), (E) and (O). See id.

      Under legal sufficiency review, we review “all the evidence in the light most

favorable to the finding to determine whether a reasonable trier of fact could have

formed a firm belief or conviction that its finding was true.” In the Interest of J.F.C.,

96 S.W.3d 256, 266 (Tex. 2002). We assume that the factfinder resolved disputed

facts in favor of its finding if a reasonable factfinder could, and we disregard all

evidence that a reasonable factfinder could have disbelieved or found to have been

incredible. Id. If no reasonable factfinder could form a firm belief or conviction that

the matter that must be proven is true, the evidence is legally insufficient. Id.

                                           18
      Under factual sufficiency review, we must determine whether the evidence is

such that a factfinder could reasonably form a firm belief or conviction about the

truth of the Department’s allegations. Id. We give due consideration to evidence that

the factfinder could reasonably have found to be clear and convincing. Id. We

consider whether disputed evidence is such that a reasonable factfinder could not

have resolved that disputed evidence in favor of its ruling. Id. If, in light of the entire

record, the disputed evidence that a reasonable factfinder could not have credited in

favor of the finding is so significant that a factfinder could not reasonably have

formed a firm belief or conviction, the evidence is factually insufficient. Id.

      The decision to terminate parental rights must be supported by clear and

convincing evidence, i.e., “the measure or degree of proof that will produce in the

mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” Tex. Fam. Code Ann. § 101.007; In the Interest of J.L.,

163 S.W.3d 79, 84 (Tex. 2005). The movant must show that the parent committed

one or more predicate acts or omissions and that termination is in the child’s best

interest. See Tex. Fam. Code Ann. § 161.001(b)(1), (2); see also In the Interest of

J.L., 163 S.W.3d at 84. We will affirm a judgment if any one of the grounds is

supported by legally and factually sufficient evidence and the best-interest finding

is also supported by legally and factually sufficient evidence. In the Interest of

C.A.C., Jr., No. 09-10-00477-CV, 2011 WL 1744139, at *1 (Tex. App.—Beaumont

                                            19
May 5, 2011, no pet.) (mem. op.). However, when, as here, a parent challenges a

trial court’s findings under section 161.001(b)(1)(D) or (E), we must review the

sufficiency of those grounds as a matter of due process and due course of law. See

In the Interest of N.G., 577 S.W.3d 230, 235 (Tex. 2019).

      Section 161.001(b)(1)(D) of the Family Code allows for termination of a

parent’s rights if the trier of fact finds by clear and convincing evidence that the

parent has “knowingly placed or knowingly allowed the child to remain in conditions

or surroundings which endanger the physical or emotional well-being of the child[.]”

Tex. Fam. Code Ann. § 161.001(b)(1)(D). Section 161.001(b)(1)(E) allows for

termination if the trier of fact finds by clear and convincing evidence that the parent

has “engaged in conduct or knowingly placed the child with persons who engaged

in conduct which endangers the physical or emotional well-being of the child[.]” Id.

§ 161.001(b)(1)(E). “[A] parent’s use of narcotics and its effect on his or her ability

to parent may qualify as an endangering course of conduct.” In the Interest of J.O.A.,

283 S.W.3d 336, 345 (Tex. 2009) (citations omitted). A parent’s conduct in the home

can create an environment that endangers the child’s physical and emotional well-

being. In the Interest of J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003,

no pet.). “The factfinder may infer from past conduct endangering the child’s well-

being that similar conduct will recur if the child is returned to the parent.” In the



                                          20
Interest of M.R.J.M., 280 S.W.3d 494, 502 (Tex. App.—Fort Worth 2009, no pet.)

(citations omitted).

      For purposes of subsection (E), endangerment means to expose the child to

loss or injury or to jeopardize a child’s emotional or physical health. Id.; In the

Interest of M.L.L., 573 S.W.3d 353, 363 (Tex. App.—El Paso 2019, no pet.).

Termination under subsection (E) must be based on more than a single act or

omission and requires a voluntary, deliberate, and conscious course of conduct by

the parent. Interest of M.L.L., 573 S.W.3d at 363-64. A parent’s conduct that

subjects a child’s life to instability and uncertainty endangers the emotional or

physical well-being of a child. Id. at 363. Endangerment is not limited to actions

directed toward the child and includes the parent’s actions before the child’s birth

and while the parent had custody of older children, including evidence of drug

usage. In the Interest of J.O.A., 283 S.W.3d at 345. Courts may consider whether a

parent’s drug use continues after the child is removed from the parent’s care, as such

conduct    shows       a   voluntary,   deliberate,   and   conscious    course    of

conduct that endangers a child’s well-being. In the Interest of J.S., 584 S.W.3d 622,

635 (Tex. App.—Houston [1st Dist.] 2019, no pet.); see In the Interest of M.E.-M.N.,

342 S.W.3d 254, 263 (Tex. App.—Fort Worth 2011, pet. denied).

      The trial court heard that Mother had a history with the Department

concerning drug use, unsanitary living conditions, and unstable mental health and

                                          21
that Mother did not have custody of her two other children. The trial court heard

evidence that Mother and Father were involved in a conservatorship case involving

C.W.S. when C.W.S. and Mother, who was pregnant with J.S., tested positive for

cocaine, and J.S. was removed the week after her birth. The trial court heard

testimony that Mother abused J.S. by testing positive for cocaine during her

pregnancy, and that C.W.S.’s positive test for cocaine shows that Mother exposed

C.W.S. to conditions which endangered his physical or emotional wellbeing.

      The trial court also heard that when C.W.S. was removed from the parents due

to concerns about domestic violence and drug usage, C.W.S. was diagnosed with

failure to thrive due to a lack of nutrients, and Wilson also discovered that the parents

were not feeding J.S. an appropriate amount of formula. The trial court considered

testimony that the parents had not demonstrated the ability to independently care for

J.S. and to meet J.S.’s medical needs. The trial court heard testimony that after J.S.

was removed, she was hospitalized for three days for failure to thrive.

      The trial court heard Green testify that the parents were living together before

the children were removed and diagnosed with failure to thrive, that Father was

dismissive of C.W.S.’s medical conditions, and that Father failed to demonstrate he

could care for the children and be the protective parent and adequately supervise

Mother. The trial court considered Green’s testimony that Father knowingly placed

or allowed the children to remain in conditions and surroundings that endangered

                                           22
their physical and emotional wellbeing and engaged in conduct or knowingly placed

the children with persons who engaged in conduct which endangered the physical or

emotional wellbeing of the children, and that Father had failed to demonstrate that

he had the skills and ability to address the issues that led to C.W.S.’s removal.

      The trial court also considered Stanley’s testimony that the parents were both

caring for C.W.S. when he was failing to thrive and when the feeding issue came up

again when J.S. was removed. The trial court heard that Father knowingly placed or

allowed the child to remain in conditions or surroundings which endangered their

physical or emotional wellbeing by allowing Mother to care for and improperly feed

the baby, which caused weight loss and failure to thrive. The trial court also heard

that Father engaged in conduct or knowingly placed the children with persons who

engaged in conduct which endangered the physical or emotional wellbeing of the

children by leaving Mother in charge of the children knowing that she is not capable

of caring for a young child. The trial court further considered Stanley’s testimony

that Father endangered the children by allowing Mother to be the primary caregiver

of the children and not intervening and seeing to their proper care.

      The trial court heard Williams testify that the parents never acknowledged any

deficits in their parenting or showed that they had learned anything from the classes

they took, and that the parents did benefit from counseling. The trial court also

considered Father’s testimony that Mother had problems with drugs when C.W.S.

                                         23
was born and that he did not know how Mother tested positive for drugs because

they had quit using drugs. The trial court also heard Father testify that before the

Department intervened, the children were fine and progressing and that Mother was

a great mom.

      Viewing the evidence in the light most favorable to the trial judge’s findings,

we conclude that the trial judge could reasonably have formed a firm belief or

conviction that Father knowingly placed or knowingly allowed C.W.S. and J.S. to

remain in conditions or surroundings which endangered their physical or emotional

well-being and engaged in conduct or knowingly placed C.W.S. and J.S. with

persons who engaged in conduct that endangered their physical or emotional well-

being. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E); In the Interest of J.O.A.,

283 S.W.3d at 345; In the Interest of J.F.C., 96 S.W.3d at 266; In the Interest of J.S.,

584 S.W.3d at 635; Interest of M.L.L., 573 S.W.3d at 363; In the Interest of

M.R.J.M., 280 S.W.3d at 502; In the Interest of J.T.G., 121 S.W.3d at 125.

      Regarding the best-interest inquiry, we consider a non-exhaustive list of

factors: (1) the desires of the child; (2) emotional and physical needs of the child

now and in the future; (3) emotional and physical danger to the child now and in the

future; (4) parental abilities of the individuals seeking custody; (5) programs

available to assist these individuals to promote the best interest of the child; (6) plans

for the child by these individuals or by the agency seeking custody; (7) stability of

                                           24
the home or proposed placement; (8) acts or omissions of the parent which may

indicate that the existing parent-child relationship is not proper; and (9) any excuse

for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371-72

(Tex. 1976); see Tex. Fam. Code Ann. § 263.307(b). No particular Holley factor is

controlling, and evidence of one factor may be sufficient to support a finding that

termination is in a child’s best interest. In the Interest of A.P., 184 S.W.3d 410, 414

(Tex. App.—Dallas 2006, no pet.). The best-interest determination may rely on

direct or circumstantial evidence, subjective facts, and the totality of the evidence.

In the Interest of N.R.T., 338 S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.).

      “A parent’s drug use, inability to provide a stable home, and failure to comply

with a family service plan support a finding that termination is in the best interest of

the child.” In the Interest of M.R., 243 S.W.3d 807, 821 (Tex. App.—Fort Worth

2007, no pet.) (citation omitted). Evidence of a parent’s continued drug use supports

a finding that he poses a present and future risk of physical or emotional danger to

the child and that termination would be in the child’s best interest. See In the Interest

of S.N., 272 S.W.3d 45, 53–54 (Tex. App.—Waco 2008, no pet.).

      With respect to the best interest of the children, the trial court heard evidence

that Father (1) failed to demonstrate the usage of the skills learned in the parenting

course and the ability to address the issues that led to removal, (2) never

acknowledged any deficits in his parenting or benefited from counseling, (3) failed

                                           25
to complete his services in his family service plan, (4) failed to maintain financial

stability and stable housing, (5) was dismissive of C.W.S.’s medical diagnosis, (6)

had been unable to identify that C.WS. had any development delay despite being

obvious, (7) failed to demonstrate he could care for the children and be the protective

parent and adequately supervise Mother, and that (8) the children were stable in their

current placement which is willing to provide a forever home.

       Prompt and permanent placement of the child in a safe environment is

presumed to be in the child’s best interest. See Tex. Fam. Code Ann. § 263.307(a).

As the sole judge of the credibility of the witnesses and the weight to be given to

their testimony, the trial court could reasonably conclude that termination of Father’s

parental rights is in the best interest of C.W.S. See id. § 161.001(b)(2), 263.307(a);

see also In the Interest of J.F.C., 96 S.W.3d at 266; Holley, 544 S.W.2d at 371-72;

In the Interest of S.N., 272 S.W.3d at 53–54; In the Interest of M.R., 243 S.W.3d at

821.

       We conclude that the Department established, by clear and convincing

evidence, that Father committed the predicate acts enumerated in sections

161.001(b)(1)(D) and (E) and that termination of Father’s parental rights is in the

best interest of C.W.S and J.S. See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E),

(2); In the Interest of C.A.C., Jr., 2011 WL 1744139, at *1. Accordingly, we overrule

issues one, two, and four. Having concluded that the evidence was legally and

                                          26
factually sufficient to support the trial court’s findings as to subsections

161.001(b)(1)(D), (E), and (2), we need not reach issues three, in which Father

challenges the sufficiency of the evidence supporting the trial court’s finding under

section 161.001(b)(1)(O). See In the Interest of N.G., 577 S.W.3d at 235; In the

Interest of C.A.C., Jr., 2011 WL 1744139, at *1; see also Tex. R. App. P. 47.1. We

affirm the trial court’s judgment terminating Father’s parental rights to C.W.S. and

J.S.

       AFFIRMED.



                                                    _________________________
                                                       W. SCOTT GOLEMON
                                                           Chief Justice


Submitted on June 22, 2022
Opinion Delivered July 28, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




                                         27